Citation Nr: 0803806	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  97-28 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, including psychiatric and cognitive disabilities and 
blindness, left eye.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic headaches.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law





ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1973 to December 
1976.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of August 1997, January 2000 and July 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.    

In October 2000, the Board, in part, affirmed the RO's denial 
of the claim of entitlement to service connection for a 
mental disorder secondary to a head injury.  The veteran then 
appealed the Board's October 2000 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2001, based on an Appellee's Unopposed Motion For 
Remand And To Stay Proceedings (motion), the Court issued an 
Order vacating the Board's decision and remanding the matter 
to the Board for readjudication.  

The Board in turn remanded the claims to the RO for 
additional action in December 2001, March 2004 and September 
2004.  For the reasons discussed in the Remand section of 
this decision, below, the Board again REMANDS the claims of 
entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic headaches and entitlement to TDIU to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

2.  The veteran's psychiatric and cognitive disabilities and 
left eye blindness are not related to his active service, 
including his in-service head injury.

3.  Psychosis did not manifest to a compensable degree within 
a year of the veteran's discharge from service.


CONCLUSION OF LAW

Psychiatric and cognitive disorders and blindness, left eye 
(claimed as residuals of a head injury), were not incurred in 
or aggravated by service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letter dated March 2001, January 2002 
and April 2006, after initially deciding that claim in a 
rating decision dated August 1997.  Given that VCAA notice 
was not mandated at the time of this decision, the RO did not 
err by providing remedial notice.  Rather, the timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II. 

The content of such notice letters, considered in conjunction 
with the content of another letter the RO sent to the veteran 
in March 2006, also reflects compliance with the requirements 
of the law as found by the Court in Pelegrini II and 
Dingess/Hartman.  In the letters, the RO acknowledged the 
claim being decided, notified the veteran of the evidence 
needed to substantiate that claim, identified the type of 
evidence that would best do so, notified him of VA's duty to 
assist and indicated that it was developing his claim 
pursuant to that duty.  The RO also provided the veteran all 
necessary information on disability ratings and effective 
dates.  As well, the RO identified the evidence it still 
needed from the veteran to substantiate his claim and 
explained how the veteran could help to get such evidence.  
The RO noted that it would make reasonable efforts to assist 
the veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his private treatment records if he wished VA to obtain such 
records on his behalf.  The RO also advised the veteran to 
identify or send directly to VA any evidence he thought would 
support his claim.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claim being decided.  U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to that claim, including 
service medical records, VA and private treatment records and 
medical records from military facilities.  The RO also 
conducted medical inquiry in an effort to substantiate the 
veteran's claim by affording the veteran multiple VA medical 
examinations, during which examiners addressed the etiology 
of the veteran's psychiatric and cognitive disabilities and 
left eye blindness.  

In various written statements submitted during the course of 
this appeal, the veteran's representative argues that the 
reports of the VA examinations are inadequate to decide the 
veteran's claim for service connection.  The representative 
asserts that in these reports, physicians did not address the 
etiology of any cognitive disability shown to exist and did 
not provide a sufficiently comprehensive opinion with regard 
to the veteran's schizophrenia and left eye blindness.  As 
explained below, the Board disagrees and does not believe it 
is necessary to remand the veteran's claim service 
connection.  Rather, there is sufficient medical evidence of 
record to decide such claim. 


Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  



II.  Analysis of Claim

The veteran seeks service connection for residuals of a head 
injury, including psychiatric and cognitive disabilities and 
left eye blindness.  According to his written statements 
submitted during the course of this appeal, due to his head 
injury, he developed a psychiatric disability within years of 
his discharge from service.  Allegedly, thereafter, he also 
developed a cognitive disability and vision difficulties in 
his left eye.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be presumed for psychosis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and such disease became manifest to a 
degree of 10 percent within one year from the date of 
discharge and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Post-service medical records, including reports of VA 
examinations conducted since 1979, addendum medical opinions 
submitted thereafter, and VA and private treatment records 
dated since 1997, confirm that the veteran currently has a 
psychiatric disability, variously diagnosed, most recently as 
psychosis, schizophrenia, and somatic delusion disorder, a 
cognitive disability diagnosed as dementia, and left eye 
blindness.  The question thus becomes whether these 
disabilities are related to the veteran's active service, 
including an alleged in-service head injury.  

As previously indicated, the veteran served on active duty 
from October 1973 to December 1976.  According to his service 
medical records, during this time period, he injured his 
head, as alleged, and received treatment for mental health 
problems.  He did not receive treatment for left eye 
complaints.  More specifically, in March 1974, the veteran 
reported a loss of control in his thinking pattern, an 
inability to sleep, a tendency to think about odd and 
unrelated things.  Due to these complaints, a medical 
professional referred the veteran to mental hygiene for an 
evaluation and treatment, but there is no report of record of 
such an evaluation.  In June 1974, the veteran fell and hit 
his head, but did not lose consciousness.  An examiner 
diagnosed a cervical muscle strain.  In April 1975, the 
veteran reported difficulty breathing.  The examiner noted 
apprehensiveness and nervousness.  On separation examination, 
the veteran's vision was noted to be normal.

Following discharge, beginning in 1979, when the veteran 
underwent his first VA examination, an examiner diagnosed the 
veteran with a psychiatric disability, namely, depressive 
reaction secondary to physical health.  Since then, the 
veteran has received regular treatment and been evaluated on 
multiple occasions for psychiatric complaints.  During a VA 
hospitalization in August 1980, he reported a long history of 
anxiety dating back to service.  During VA inpatient 
treatment in 1997, a physician first noted left eye vision 
disturbances.  Thereafter, the veteran underwent evaluations 
of his left eye, during which one examiner noted glaucoma and 
left eye blindness.  During a VA examination conducted in 
June 2005, a physician first diagnosed the veteran with a 
cognitive disability, namely, dementia.

Multiple medical professionals have addressed the etiology of 
the veteran's psychiatric and cognitive disabilities and left 
eye blindness.  First, in a July 1998 addendum report to a VA 
examination conducted in June 1998, an examiner concluded 
that there was no etiological relationship between the 
veteran's schizophrenia and his in-service head injury.  He 
explained that schizophrenia is a thinking disorder, a 
psychotic type of mental illness, whose etiology is unclear.  
He identified multiple causative theories with regard to 
schizophrenia and noted that such theories did not include a 
head injury.  He noted that such an injury might cause 
dementia (organic brain syndrome), but not schizophrenia, a 
thinking disorder.  

Second, in April 2005 and March 2006 addendum reports to a VA 
examination conducted in March 2005, an examiner concluded 
that he could not render an opinion regarding whether there 
was an etiological relationship between the veteran's left 
eye blindness/glaucoma and his in-service head injury without 
resorting to speculation.

Third, in a report of VA examination conducted in June 2005, 
the examiner who offered an opinion in July 1998 offered 
another in reference to the veteran's dementia.  He explained 
that, previously, when he noted that a head injury might 
cause dementia (organic brain syndrome), he was unaware of 
the nature of the veteran's in-service head injury.  He 
indicated that, at that time, he relied on the veteran's 
reported history of the injury, which was much more severe 
than his service medical records establish.  He explained 
that, based on those records, the veteran's injury was quite 
minor and less likely than not a contributory factor in the 
veteran's cognitive deficit.    

Fourth, in a July 2005 addendum memorandum to VA examinations 
conducted in August 1999 and June 2005, the same examiner 
concluded that there was no etiological relationship between 
the veteran's somatic delusions/somatization and his in-
service head injury.

The veteran has not submitted a medical opinion refuting 
those noted above, which rule out a relationship between the 
veteran's schizophrenia, somatization disorder and dementia 
and his period of active service.  The veteran also has not 
submitted a medical opinion linking his left eye blindness to 
his active service, including the in-service head injury.  In 
fact, the veteran's assertions represent the only evidence in 
the claims file relating the medical conditions at issue to 
his active service.  Such assertions may not be considered 
competent evidence of a nexus as the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge to render a competent opinion on causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions). 

In light of the foregoing, the Board finds that the veteran's 
psychiatric and cognitive disabilities and left eye blindness 
are not related to his active service, including his in-
service head injury.  The Board further finds that psychosis 
did not manifest to a compensable degree within a year of the 
veteran's discharge from service.  Based on these findings, 
the Board concludes that psychiatric and cognitive 
disabilities and left eye blindness were not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.


ORDER

Service connection for residuals of a head injury, including 
psychiatric and cognitive disorders and blindness, left eye, 
is denied.


REMAND

The veteran claims entitlement to an initial evaluation in 
excess of 10 percent for post-traumatic headaches and 
entitlement to TDIU.  Additional action is necessary before 
the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  With regard to 
the claims being remanded, the RO has not yet satisfied its 
duty to assist.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination in support of the veteran's claims for a higher 
initial evaluation and TDIU are necessary.  The RO afforded 
the veteran an examination in support of the former claim in 
1998, but the report of that examination is inadequate to 
decide the claim.  Therein, the examiner did not provide 
sufficient findings for the Board to rate the veteran's 
headaches pursuant to the rating schedule.  Moreover, since 
the veteran underwent the examination, he has asserted that 
his headaches have worsened.  In addition, although the 
veteran has undergone numerous VA examinations during the 
course of this appeal, no report of examination includes an 
opinion regarding whether the veteran's service-connected 
disabilities render the veteran unemployable.

The Board REMANDS this case for the following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for a higher initial evaluation and TDIU.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) note all manifestations of the 
veteran's headaches, including, if 
appropriate, dizziness, insomnia, 
hemiplegia, seizures, and facial 
nerve paralysis; 

b) identify the frequency and 
duration of such headaches over a 
period of several months; 

c) opine whether the veteran's 
service-connected disabilities, 
including the headaches, 
chondromalacia and degenerative 
joint disease of both knees, and 
left epididymitis, collectively 
render the veteran unable to secure 
or follow a substantially gainful 
occupation; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Readjudicate the claims based on all 
of the evidence of record.  If either 
benefit sought on appeal is not granted 
to the veteran's satisfaction, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


